Citation Nr: 0730690	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran claims that he injured his knees several times in 
service, in particular when he was climbing poles setting up 
communication lines and playing football. The veteran's Form 
DD 214 shows that he served as a Field Radio Mechanic.  His 
service medical records contain notations of injuries to the 
head, nose and shoulder incurred while playing football.  His 
service medical records contain no mention of knee injuries, 
but his separation examination dated in January 1967 notes 
past swollen or painful joints, no sequelae.  

The earliest medical evidence of record regarding knee 
problems is dated in December 1975.  A medical record from 
that time from the Providence Memorial Hospital shows that 
the veteran sustained a workplace injury to his right knee 
that resulted in a tear of the medial meniscus.  This injury 
resulted in surgical repair of the right knee.  Subsequent VA 
medical records show diagnosis and treatment of degenerative 
joint disease of the bilateral knees.  In several current 
personal statements, the veteran maintains that he has had 
bilateral knee pain since service.  

Of record is a treatment record dated in June 2004 authored 
by Joseph Neustein, M.D.  X-rays taken at this time 
demonstrated mild arthrosis of both knees, particularly in 
the medial compartment of the right knee.  Dr. Neustein 
diagnosed right knee derangement and osteoarthrosis of both 
knees, right greater than left.  Dr. Neustein commented that 
the veteran's injuries appeared to be service-connected based 
upon the veteran's years of playing football, climbing poles 
and sustaining several falls while on active duty.  He 
reasoned that based on reasonable medical probability that it 
appeared that his knee disorders were due to service-
connected injuries.  Dr. Neustein noted that the veteran's 
January 1967 separation examination noted "swollen and 
painful joints."  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA 
will provide a medical examination when necessary to decide 
the claim, and an examination is necessary if the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability, or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, and 
indicates that the claimed disability may be associated with 
the established event, injury, or disease in service.  
38 C.F.R. § 3.159 (2007).  

Dr. Neustein's opinion indicates that the veteran's currently 
diagnosed bilateral knee disability may be attributable to 
service.  Moreover, the veteran has related continuing 
bilateral knee pain stemming from service.  Nonetheless, the 
Board finds that this evidence is insufficient to decide the 
claim because it is not based upon a review of the entire 
claims file.  Accordingly, the Board finds that a VA 
examination and opinion based upon a review of the entire 
claims file is necessary to decide the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the letter includes information 
concerning a disability rating and an 
effective date for the award of benefits.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim on appeal.

2.  The veteran should be afforded a VA 
orthopedic examination to address the 
etiology of any currently diagnosed 
bilateral knee disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically asked to address the notation 
of "swollen or painful joints" on the 
veteran's January 1967 separation 
examination and whether it is at least as 
likely as not that any currently diagnosed 
bilateral knee disability is related to 
the veteran's period of service.  

3.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



